                   Case 20-11785-CSS           Doc 188       Filed 07/23/20        Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


     In re:                                                     Chapter 11
                                                                Case No. 20-11785-CSS
     BROOKS BROTHERS GROUP, INC, et al.,                        (Jointly Administered)

                                      Debtors.1                 Judge Christopher S. Sontchi


                          NOTICE OF APPEARANCE AND REQUEST FOR
                           ELECTRONIC NOTICE FOR UNITED STATES
                         GOVERNMENT ATTORNEY MELISSA T. HARRIS

              PLEASE TAKE NOTICE that the Pension Benefit Guaranty Corporation (“PBGC”), an

    agency of the United States Government and a creditor in the above-captioned cases, hereby

    files this notice of appearance and request for electronic notice pursuant to Rule 9010(b) of the

    Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and requests, pursuant to

    Section 1109(b) of Title 11, United States Code and Bankruptcy Rules 2002(j)(4), 3017(d) and

    9007, that notice of all matters which may come before the Court concerning the above-

    captioned cases and debtors be given to and served upon PBGC as listed below.

              This request includes, inter alia, the notices and papers referred to in Bankruptcy Rules

    2002, 3017 (including all disclosure statements and plans of reorganization) and 9007, notices

    of any orders, applications, complaints, demands, hearings, motions, petitions, pleadings or

    requests, and any other documents brought before this Court in these cases, whether formal or

    informal, ex parte or on notice, written or oral, or transmitted or conveyed by mail, electronic


1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are Brooks Brothers Group, Inc. (8883); Brooks Brothers Far East Limited (N/A); BBD
Holding 1, LLC (N/A), BBD Holding 2, LLC (N/A), BBDI, LLC (N/A), Brooks Brothers International, LLC (N/A);
Brooks Brothers Restaurant, LLC (3846); Deconic Group LLC (0969); Golden Fleece Manufacturing Group, LLC
(5649); RBA Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC (1916); Retail Brand Alliance
of Puerto Rico, Inc. (2147); and 696 White Plains Road, LLC (7265). The Debtors’ corporate headquarters and
service address is 346 Madison Avenue, New York, New York 10017. Toledo, Ohio 43699-0060.
             Case 20-11785-CSS          Doc 188     Filed 07/23/20     Page 2 of 3




mail, personal delivery, telephone, facsimile, or otherwise.

       PLEASE TAKE FURTHER NOTICE that this entry of appearance and request for

notice is without prejudice to PBGC’s rights, remedies, and claims against other entities or any

objection that may be made to the jurisdiction or venue of the Court or venue of these cases, and

shall not be deemed or construed to be a waiver of PBGC’s rights: (i) to have final orders and

non-core matters entered only after de novo review by a district court, (ii) to trial by jury in any

proceedings so triable in these cases or in any controversy or proceeding related to these cases,

(iii) to have the district court withdraw the reference in any matter subject to mandatory or

discretionary withdrawal, or (iv) to assert any other rights, claims, actions, defenses, setoffs

or recoupments to which PBGC is or may be entitled in law or in equity, all of which PBGC

expressly reserves.


Dated: July 23, 2020                         Respectfully submitted,
       Washington, D.C.

                                             /s/ Melissa T. Harris
                                             Melissa T. Harris, Attorney
                                             (VA 87854)
                                             Pension Benefit Guaranty Corporation
                                             Office of the General Counsel
                                             1200 K Street, N.W.
                                             Washington, D.C. 20005
                                             Telephone: 202-229-3019
                                             Fax: 202-326-4112
                                             Emails: harris.melissa@pbgc.gov and
                                               efile@pbgc.gov
              Case 20-11785-CSS         Doc 188     Filed 07/23/20     Page 3 of 3




                                 CERTIFICATE OF SERVICE


       I hereby certify, that on this 23rd day of July 2020, the Notice of Appearance and

Request for Electronic Notice for United States Government Attorney Melissa T. Harris and

the Certification of United States Government Attorney Melissa T. Harris were served via

CM/ECF on all parties registered to receive notices for this case, on the following:


Mark D. Collins                                  Richard L. Schepacarter
Christopher Michael De Lillo                     Office of the United States Trustee
Brett Michael Hayward                            U.S. Department of Justice
Zachary Shapiro                                  844 King Street, Suite 2207
Sarah Silviera                                   Wilmington, DE 19801
Richards, Layton & Finger
One Rodney Square
920 North King Street                            Counsel for the U.S. Trustee
Wilmington, DE 19801                             Via CM/ECF


Gary Holtzer
Robert Berezin
David J. Cohen
Garrett Fail
WEIL, GOTSHAL & MANGES, LLP
767 Fifth Avenue
New York, NY 10153

Conner S. Flaherty
WEIL, GOTSHAL & MANGES, LLP
100 Federal Street, 34th Floor
Boston, MA 02110-1800

Debtors’ Counsel
Via CM/ECF

                                                             /s/ Melissa T. Harris
                                                             Melissa T. Harris
                                                             Attorney
